Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/472860 has claims 1, 3-6, 8-13 and 15-23 pending.

Priority /Filing Date
Applicant claimed Foreign Priority from Singapore Application No. SG10201610776X. The priority filing date of this application is December 22, 2016.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated September 5, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3-6, 12, 16-18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i)	As per claims 3, 4 and 16 it is uncertain what the term “solid unit block” stands for. What are these blocks represent? Without this clarification, the term and consequently the overall meaning of the claims are indefinite. For the purpose of examination, examiner will interpret the overall meaning as a “solid model”.  Appropriate correction is sought.
As per claims depending on these claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “a material density distribution determiner…”, “a spatially-graded mesh model generator”…., “a load-bearing structure fabricator…” in Claims 19-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 
For claims 19-23, the claim limitations “a material density distribution determiner…”, “a spatially-graded mesh model generator”…., “a load-bearing structure fabricator…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Any claim not specifically treated is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1, 3-6, 8-11 13, 15-16, 19-21 and 23 are rejected under 35 U.S.C. 103 as being obvious over Taggart et al. hereafter Taggart (Pub. No.: US 2008/0300831 A1), in view of KOKCHAROV et al. hereafter Kokcharov (ANALYSIS OF STRESS STATE WITH THE FORCE LINES METHOD, Proceedings of International Conference RDAMM, 2001, pp 208-212).

Regarding Claim 1, Taggart discloses a method of manufacturing a load-bearing structure (Taggart: abstract, Figure 19), the method comprising:
(Taggart: abstract, Figure 16);
establishing expected loading conditions which the load-bearing structure is to be subjected to (Taggart: Figure 19-step 202);
determining a material density distribution within a solid model for the load-bearing structure based on the overall dimensions and the expected loading conditions for a predetermined objective end constraint (Taggart: Figure 19-steps 204 and 206);
generating stress field data for the determined material density distribution based on the expected loading conditions (Taggart: Figure 19-step 208);
transforming the solid model into a spatially-graded mesh model having a plurality of three-dimensional cells for the load-bearing structure (Taggart: Figure 29) based on (Taggart: Fig. 19- steps 210, 212, 214 and 216; Fig. 30-31; [0098]: multiple loadings is achieved by considering the stress, strain or strain energy distributions associated with each loading;  [0101]: Due to symmetry of the loadings, the required cross-sectional area of the two members is identical and, since the structure is statically determinate, can be computed from force equilibrium; [0104]: The 2-D finite element topology optimization results consist of 2-D density field data as characterized by nodal densities ….. The node definition file contains the node numbers and x- and y-coordinate data stored in an Nnodex3 array where N,.,,,, is the number of nodes in the finite element model…. [0105]: With this method of classification, 16 different surface types are possible as shown at 300-330 in FIG. 30….. The lateral edges are then classified in a manner similar to that imposed for the top and bottom surfaces. In this case, however, only 4 surface types as shown at 332-338 in FIG. 31 need to be defined. With these surface classifications, the 2-D finite element based optimization results for each 4 node element are used to create triangulated surfaces on 3-D hexahedral elements); and
fabricating the load-bearing structure with truss members aligned according to the spatially-graded mesh model (Taggart: Fig. 32-33; [0107]).
Taggart do not explicitly discloses 
orthogonal isostatic lines populated along principal stress directions of the stress field data.
Kokcharov discloses 
orthogonal isostatic lines populated along principal stress directions of the stress field data (Kokcharov: Figure 1, pages 208-209:  it can be defined as the lines perpendicular to the maximum principal stresses acting at each point of a body (σ1), or the lines perpendicular to the maximal principal stresses in terms of absolute value σn = max(σ1,[Symbol font/0x20]σ2). If the principal directions are taken as the spatial axis the trajectories S coincide with the x or y axis…By successively repeating the stages of finding the points Aij on different trajectories S and linking corresponding points the whole picture of force lines distribution in deformed body is created (Fig.1)). 
Taggart and Kokcharov are analogous art because they are from the same field of endeavor. They both relate to stress modeling in solid models.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above topology optimization methodology, as taught by Taggart, and incorporating the use of strass analysis using force lines method, as taught by Kokcharov.
 (Kokcharov: page 12-1st paragraph).

Regarding Claim 19, the claim recites the same substantive limitations as Claim 1 and is rejected using the same teachings.

Regarding Claim 3, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 1., wherein the plurality of three dimensional cells of the spatially-graded mesh model comprises a plurality of three- dimensional lattice cells (Taggart: Figure 29), and wherein transforming the solid model into a spatially-graded mesh model comprises:
populating orthogonal isostatic lines along principal stress direction of the stress field
data (Kokcharov: Figure 1, pages 208-209:  it can be defined as the lines perpendicular to the maximum principal stresses acting at each point of a body (σ1), or the lines perpendicular to the maximal principal stresses in terms of absolute value σn = max(σ1,[Symbol font/0x20]σ2). If the principal directions are taken as the spatial axis the trajectories S coincide with the x or y axis…By successively repeating the stages of finding the points Aij on different trajectories S and linking corresponding points the whole picture of force lines distribution in deformed body is created (Fig.1)); and
transforming each solid unit block of the solid model into respective three-dimensional lattice cell with respective beam members based on respective local material density distribution within the respective solid unit block, wherein the solid model is segmented into a plurality of solid unit blocks by the orthogonal isostatic lines (Taggart: Figure 29; [0097]: three dimensional generalization of the two dimensional centerfan; Fig. 19- steps 210, 212, 214 and 216; Fig. 30-31; [0098]: multiple loadings is achieved by considering the stress, strain or strain energy distributions associated with each loading;  [0101]: Due to symmetry of the loadings, the required cross-sectional area of the two members is identical and, since the structure is statically determinate, can be computed from force equilibrium; [0104]: The 2-D finite element topology optimization results consist of 2-D density field data as characterized by nodal densities ….. The node definition file contains the node numbers and x- and y-coordinate data stored in an Nnodex3 array where N,.,,,, is the number of nodes in the finite element model…. [0105]: With this method of classification, 16 different surface types are possible as shown at 300-330 in FIG. 30….. The lateral edges are then classified in a manner similar to that imposed for the top and bottom surfaces. In this case, however, only 4 surface types as shown at 332-338 in FIG. 31 need to be defined. With these surface classifications, the 2-D finite element based optimization results for each 4 node element are used to create triangulated surfaces on 3-D hexahedral elements; Kokcharov: Figure 1, pages 208-209:  it can be defined as the lines perpendicular to the maximum principal stresses acting at each point of a body (σ1), or the lines perpendicular to the maximal principal stresses in terms of absolute value σn = max(σ1,[Symbol font/0x20]σ2). If the principal directions are taken as the spatial axis the trajectories S coincide with the x or y axis…By successively repeating the stages of finding the points Aij on different trajectories S and linking corresponding points the whole picture of force lines distribution in deformed body is created (Fig.1)).

Regarding Claim 4, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 3, wherein the respective beam members of the respective three-(Taggart: Figure 29; [0097]: three dimensional generalization of the two dimensional centerfan; Fig. 19- steps 210, 212, 214 and 216; Fig. 30-31; [0098]: multiple loadings is achieved by considering the stress, strain or strain energy distributions associated with each loading;  [0101]: Due to symmetry of the loadings, the required cross-sectional area of the two members is identical and, since the structure is statically determinate, can be computed from force equilibrium; [0104]: The 2-D finite element topology optimization results consist of 2-D density field data as characterized by nodal densities ….. The node definition file contains the node numbers and x- and y-coordinate data stored in an Nnodex3 array where N,.,,,, is the number of nodes in the finite element model…. [0105]: With this method of classification, 16 different surface types are possible as shown at 300-330 in FIG. 30….. The lateral edges are then classified in a manner similar to that imposed for the top and bottom surfaces. In this case, however, only 4 surface types as shown at 332-338 in FIG. 31 need to be defined. With these surface classifications, the 2-D finite element based optimization results for each 4 node element are used to create triangulated surfaces on 3-D hexahedral elements; Kokcharov: Figure 1, pages 208-209:  it can be defined as the lines perpendicular to the maximum principal stresses acting at each point of a body (σ1), or the lines perpendicular to the maximal principal stresses in terms of absolute value σn = max(σ1,[Symbol font/0x20]σ2). If the principal directions are taken as the spatial axis the trajectories S coincide with the x or y axis…By successively repeating the stages of finding the points Aij on different trajectories S and linking corresponding points the whole picture of force lines distribution in deformed body is created (Fig.1)).

Regarding Claim 5, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 4, further comprising interposing at least one node within .each three-dimensional lattice cell of the plurality of three-dimensional lattice cells of the spatially-graded mesh model and connecting the at least one node to at least one corner node of the respective lattice cell with a straight link member (Taggart: [0104], [0105], Figures 29, 30, 31: With these surface classifications, the 2-D finite element based optimization results for each 4 node element are used to create triangulated surfaces on 3-D hexahedral elements).

Regarding Claim 6, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 5, wherein each hexahedron three-dimensional lattice cell of the plurality of three-dimensional lattice cells is transformed into at least one of a body centered cubic lattice cell, a face centered cubic lattice cell, a base centered cubic lattice cell, or a combination thereof (Taggart: [0104], [0105], Figures 29, 30, 31).

Regarding Claim 8, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 2, further comprising discretising each curved beam member of each lattice cell of the plurality of three-dimensional lattice cells of the spatially-graded mesh model into a straight beam member (Taggart: Figures 2 , 5,  [0058]-[0059]: design domain and boundary conditions for loading of a cantilever beam).

Regarding Claim 9, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 2, further comprising individually determining a material density distribution within each beam member of each lattice cell of the plurality of three-dimensional (Taggart: Figures 2 , 5,  [0058]-[0059]: design domain and boundary conditions for loading of a cantilever beam).

Regarding Claim 20, the claim recites the same substantive limitations as Claim 9 and is rejected using the same teachings.

Regarding Claim 10, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 9, further comprising varying a diameter or a width of the respective beam member lengthwise based on the determined material density distribution (Taggart: Figures 2 , 5,  [0058]-[0059]: design domain and boundary conditions for loading of a cantilever beam).

Regarding Claim 21, the claim recites the same substantive limitations as Claim 10 and is rejected using the same teachings.

Regarding Claim 11, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 9, wherein the predetermined manufacturing constraint is a predetermined fabrication limit in terms of a range of diameters or widths and a range of densities for a predetermined fabrication technique (Taggart: Figures 2 , 5,  [0058]-[0060]: design domain and boundary conditions for loading of a cantilever beam).

Regarding Claim 13, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 2, further comprising cleaning up the spatially-graded mesh model by merging or deleting nodes of the spatially-graded mesh model which are within a predetermined distance from each other (Taggart: [0106]: nodal density smoothing).

Regarding Claim 23, the claim recites the same substantive limitations as Claim 13 and is rejected using the same teachings.

Regarding Claim 15, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 1, wherein the plurality of three-dimensional cells of the spatially-graded mesh model comprises a plurality of three-dimensional box-like grid cells (Taggart: Figure 29).

Regarding Claim 16, the combinations of Taggart and Kokcharov further discloses the method as claimed in claim 15, wherein transforming the solid model into a spatially-graded mesh model comprises:
populating orthogonal isostatic lines along principal stress direction of the stress field
data (Kokcharov: Figure 1, pages 208-209:  it can be defined as the lines perpendicular to the maximum principal stresses acting at each point of a body (σ1), or the lines perpendicular to the maximal principal stresses in terms of absolute value σn = max(σ1,[Symbol font/0x20]σ2). If the principal directions are taken as the spatial axis the trajectories S coincide with the x or y axis…By successively repeating the stages of finding the points Aij on different trajectories S and linking corresponding points the whole picture of force lines distribution in deformed body is created (Fig.1));
transforming each solid unit block of the solid model into respective three-dimensional box-like grid cell with respective walls aligned corresponding with portions of the respective orthogonal isostatic lines based on respective local material density distribution within the respective solid unit block, wherein the solid model is segmented into a plurality of solid unit block by the orthogonal isostatic lines (Taggart: Figure 29; [0097]: three dimensional generalization of the two dimensional centerfan; Fig. 19- steps 210, 212, 214 and 216; Fig. 30-31; [0098]: multiple loadings is achieved by considering the stress, strain or strain energy distributions associated with each loading;  [0101]: Due to symmetry of the loadings, the required cross-sectional area of the two members is identical and, since the structure is statically determinate, can be computed from force equilibrium; [0104]: The 2-D finite element topology optimization results consist of 2-D density field data as characterized by nodal densities ….. The node definition file contains the node numbers and x- and y-coordinate data stored in an Nnodex3 array where N,.,,,, is the number of nodes in the finite element model…. [0105]: With this method of classification, 16 different surface types are possible as shown at 300-330 in FIG. 30….. The lateral edges are then classified in a manner similar to that imposed for the top and bottom surfaces. In this case, however, only 4 surface types as shown at 332-338 in FIG. 31 need to be defined. With these surface classifications, the 2-D finite element based optimization results for each 4 node element are used to create triangulated surfaces on 3-D hexahedral elements; Kokcharov: Figure 1, pages 208-209:  it can be defined as the lines perpendicular to the maximum principal stresses acting at each point of a body (σ1), or the lines perpendicular to the maximal principal stresses in terms of absolute value σn = max(σ1,[Symbol font/0x20]σ2). If the principal directions are taken as the spatial axis the trajectories S coincide with the x or y axis…By successively repeating the stages of finding the points Aij on different trajectories S and linking corresponding points the whole picture of force lines distribution in deformed body is created (Fig.1)).

	
Allowable Subject Matter
8.	Claims 12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches at least:
a) resolving local principal stress directions of the stress field data at a predetermined
starting point in the solid model;
propagating the respective local principal stress directions based on resolving
movement of the respective local principal stress directions from the predetermined starting
point to obtain at least one pair of orthogonal isostatic lines; and
populating successive isostatic lines from the at least one pair of orthogonal isostatic
lines based on a predetermined relative spacing (claims 12 and 17);

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Queheillalt et al. (Pub. No.: US 2012/0285114 A1) teaches Methods and systems to manufacture lattice-based sandwich structures from monolithic material eliminate the bonding process which is conventionally used to join lattice-based truss cores to facesheets to form sandwich structures. 
Xu et al. (Response of composite sandwich beams with graded lattice core, 2014, Composite Structures 2014, pp 666–676) conceptually presents the idea of combining graded material and lattice core for forming the graded lattice core sandwich structures, which is based on the stitching and hot-press process.
 Teufelhart et al. (Optimization of Strut Diameters in Lattice Structures, 2015, IWU/RMV, pp 719-733) presents a procedure for the optimization of the struts diameters.
Li et al.  (BENDING OF ORTHOTROPIC SANDWICHPLATES WITH A FUNCTIONALLYGRADED CORE SUBJECTED TO DISTRIBUTED LOADINGS, Acta Mechanica Solida Sinica, 2013, pp 292-301) is concerned with the bending analysis of simply supported sandwich plates with functionally graded core and orthotropic face sheets subjected to transverse distributed loadings..

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the .

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146